GIEGERICH, J.-
The complaint alleged the making of certain promissory notes, aggregating $2,200 in amount, by the defendant Kuppenheimer to his own order, their indorsement by him and by the *750defendants Klotz and Reinschreiber at the time of the making thereof and prior to their delivery to the defendant Hyman, their subsequent indorsement by the defendant Hyman to the plaintiff after their maturity and protest, and that they had not been paid.
The defense was that the transaction between Hyman and the other defendants had been in reality a loan to the defendants ICuppenheimer and Klotz of the sum of $2,000, for which Hyman took the notes in suit aggregating the sum of $2,200, all payable within a year from the date of the loan without interest; that the defendant Reinschreiber was merely the agent of ICuppenheimer and Klotz in procuring the loan which was known to Hyman at the time; that the notes consequently had no inception until they were delivered to Hyman, who thus took them upon a usurious consideration.
It is obvious that this was a good defense if made out. The plaintiff, taking the notes from Hyman after their maturity, stood in Hyman’s shoes, and any defense good as against Hyman was good as against the plaintiff. There was evidence to sustain this defense, and the court below consequently committed no error in denying the plaintiff’s motion for a direction in its favor.
As this is the only claim of error urged in support of the appeal, the judgment and order must be affirmed with costs.
Judgment and order affirmed, with costs. All concur.